Citation Nr: 0728731	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran was scheduled for a videoconference hearing at 
the Seattle RO on September 10, 2007, before a Veterans Law 
Judge sitting at the Board in Washington, DC.  On that date, 
the undersigned Veterans Law Judge was advised by the 
veteran's representative, via the Seattle RO, that the 
veteran had undergone recent heart surgery and was unable to 
attend the videoconference hearing on that date.  The 
veteran's representative, via the Seattle RO, also requested 
that the veteran be rescheduled for another videoconference 
hearing.  The Board herein grants the veteran's motion to 
reschedule his videoconference hearing, at such time as his 
health permits his attendance.  

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a Board 
videoconference hearing, as the docket 
permits.  After the hearing is conducted, 
or in the event the veteran cancels the 
hearing or fails to report, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

